DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 5/23/2022.  Claims 1, 3, 14, and 20 have been amended.  Claims 5-6, 11, 15, and 17 have been withdrawn from consideration.

Response to Arguments
	The 101 and 112 rejections have been withdrawn in view of applicant’s amendment.

Rejoinders
Independent claim 1 is allowable. 
Claims 5-6, 11, 15, and 17, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-M, as set forth in the Office action mailed on 7/20/2020 , is hereby withdrawn and claims 5-6, 11, 15, and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In independent claim 21, line 9, delete “each adjustable member” and replace with --each of the one or more adjustable members--.
	In independent claim 21, line 10, delete “each adjustable member” and replace with --each of the one or more adjustable members--.

Allowable Subject Matter
Claims 1-6, 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a wearable anatomical device comprising the third material is a hydrostatic liquid that resists changing volume within the one or more conduits under the influence of an applied force, wherein each of the one or more adjustable members can be selectively controlled to modify a deformation of the one or more conduits, in combination with all other features recited in the claim.
Regarding dependent claims 2-6 and 10-20, they are allowed due to their dependencies on independent claim 1.
Regarding independent claim 21, the art of record when considered alone or in combination neither anticipates nor renders obvious a wearable anatomical device comprising each of the one or more adjustable members can be selectively controlled to modify a deformation of the one or more conduits, in combination with all other features recited in the claim.
Regarding dependent claims 22-23, they are allowed due to their dependencies on independent claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786